ORIGINAL

Case: 3:19-cr-00004-JGC Doc #: 66 Filed: 08/29/19 1o0f 2. PagelD #: 409

IN THE UNITED STATES DISTRICT COURT 22/9 ALG
FOR THE NORTHERN DISTRICT OF OHIO

BO
oO
“3
NS
=

ER

WESTERN DIVISION PRU, cts coum
UNITED STATES OF AMERICA, } BUPERSEDING
) INFORMATION
Plaintiff, )
)
V. ) CASE NO. 3:19CR4
)
ELIZABETH R. LECRON, ) JUDGE JAMES G. CARR
)
Defendant. ) Title 18, Sections 844(d) and 2339A, United
) States Code
)
)
)

COUNT 1
(Conspiracy to Provide and Conceal Material Support and Resources to Terrorists,
18 U.S.C. § 2339A)

The United States Attorney charges:

1. From in or around April 2018 to December 10, 2018, in the Northern District of
Ohio, Western Division, Defendant ELIZABETH R. LECRON did knowingly and intentionally
conspire, combine, and agree with Vincent Armstrong to provide material support and resources,
and to conceal and disguise the nature, location, source, and ownership of material support and
resources, to wit: property, services, and personnel, including themselves, knowing and intending
that they were to be used in preparation for, and in carrying out, violations of Title 18, United
States Code, Sections 844(i) (malicious damage and destruction of property by fire and explosive
materials); and 2332a (use of weapons of mass destruction), all in violation of Title 18, United

States Code, Section 2339A.
Case: 3:19-cr-00004-JGC Doc #: 66 Filed: 08/29/19 2 of 2. PagelD #: 410

COUNT 2
(Transporting Explosives in Interstate Commerce, 18 U.S.C. § 844(d))

The United States Attorney further charges:

2. On or about December 8, 2018, in the Northern District of Ohio, Western
Division, Defendant ELIZABETH R. LECRON did transport and receive, and attempted to
transport and receive, in interstate commerce explosive materials, to wit: Hodgdon Triple Seven
Muzzleloading Propellant, with the knowledge and intent that the explosive materials would be
used to kill, injure, and intimidate any individual and unlawfully to damage and destroy any
building, vehicle, and other real or personal property, in violation of Title 18, United States

Code, Section 844(d).

fff 5

JUS E. HERDMAN
United States Attorney

 
